                                                        1                          THE UNITED STATES DISTRICT COURT
                                                                                          DISTRICT OF ALASKA
                                                        2

                                                        3 WT AK VENTURES LLC, an Alaska limited
                                                          liability company; and TYLER CASKEY, an
                                                          individual,
                                                        4                                                     CASE NO. 3:19-CV-_________________
                                                                                    Plaintiff,
                                                        5
                                                                   v.
                                                        6                                                     COMPLAINT
                                                            KC KREGAR, an individual and d/b/a Bristol
                                                            Bay Fishing Club,
                                                        7
                                                                                          Defendant.
                                                        8
                                                                   COMES NOW Plaintiffs WT AK VENTURES LLC (WT AK Ventures) and TYLER
                                                        9   CASKEY for causes of action against Defendant KC KREGAR, individually and doing

                                                       10   business as Bristol Bay Fishing Club and allege and state as follows:

                                                                                        PARTIES, JURISDICTION AND VENUE
                                                       11
                                                                   1.    Plaintiff WT AK Ventures LLC is, and during all times herein relevant was, an
                                                       12
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501




                                                            Alaskan limited liability company having its principal place of business in the State of Alaska.
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                       13   The members of WT AK Ventures are Will S. Skinner, a citizen of California, and Tyler
      LAW OFFICE OF TIM PETUMENOS




                                                            Caskey, a citizen of Oregon. WT AK Ventures operates a king salmon fish camp on the
                                                       14
                                                            Nushagak River during the summer months where fishermen from all over the world come to
                                                       15   fish for king salmon (www.kingsalmoncamp.com).
                                                                   2.    Plaintiff Tyler Caskey is, and during all times herein relevant was, a citizen of
                                                       16
                                                            Oregon. Tyler Caskey is an owner of WT AK Ventures. He is the head guide, camp operator
                                                       17   and onsite manager for WT AK Ventures during the fishing season.
                                                                   3.    Defendant KC Kregar is, and during all times herein relevant was, a citizen of
                                                       18
                                                            Alaska living in Dillingham, Alaska, doing business as Bristol Bay Fishing Club, and is
                                                       19   subject to personal jurisdiction in this Court.
                                                                   4.    This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §
                                                       20
                                                            1332 because there is complete diversity of citizenship between Plaintiffs and Defendant, and
                                                       21   the total amount in controversy exceeds $75,000, exclusive of costs and interest of this action.


                                                             COMPLAINT
                                                             WT AK VENTURES LLC ET AL. V. KC KREGAR                                  PAGE 1 OF 12
                                                                 Case 3:19-cv-00047-HRH Document 1 Filed 02/20/19 Page 1 of 12
                                                        1   See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894 (9th Cir. 2005) (“We therefore
                                                            join our sister circuits and hold that, like a partnership, an LLC is a citizen of every state of
                                                        2
                                                            which its owners/members are citizens.)
                                                        3            5.    Venue is proper in this District pursuant to 28 U.S.C.A. section 1391(b)(1).
                                                                                                GENERAL ALLEGATIONS
                                                        4
                                                                     6.    This case arises out of a Property Use Agreement (Agreement) entered into
                                                        5   between WT AK Ventures and KC Kregar in November 2017.
                                                                     7.    On November 20, 2017, WT AK Ventures and KC Kregar entered into the
                                                        6
                                                            Agreement whereby KC Kregar agreed to lease Lot 5C Wallona Heights, just below the
                                                        7   Kokwok river confluence (“Property”) to WT AK Ventures for the 2018 season with WT AK
                                                            Ventures having the option to lease the property during the 2019 season. See Exhibit 1
                                                        8
                                                            (Property Use Agreement).
                                                        9            8.    WT AK Ventures began operating its king salmon camp on the Nushagak River
                                                            in 2016 and leased land on the Nushagak River from Choggiung Ltd. during the 2016 season
                                                       10
                                                            to operate the camp.
                                                       11            9.    During the 2016 season, KC Kregar and Tyler Caskey met and subsequently

                                                       12   discussed the possibility of WT AK Ventures storing its camp property (e.g., boats, motors,
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                            tents, generators, appliances and various other camp supplies necessary for the camp’s
                                                       13
      LAW OFFICE OF TIM PETUMENOS




                                                            operation) at KC Kregar’s property during the off season for a fee. Thereafter, KC Kregar

                                                       14   and WT AK Ventures entered into an agreement whereby WT AK Ventures would store its
                                                            camp property at KC Kregar’s property for the 2016/2017 off season for a fee. WT AK
                                                       15   Ventures stored its property at KC Kregar’s property during the 2016/2017 off season for a

                                                       16   fee.
                                                                     10.   During the 2017 season, WT AK Ventures continued to operate the salmon camp
                                                       17
                                                            on the Nushagak River and once again leased land on the Nushagak River from Choggiung

                                                       18   Ltd. during the 2017 season.
                                                                     11.   During the 2017 season, KC Kregar and Tyler Caskey discussed WT AK
                                                       19
                                                            Ventures once again storing its camp property at KC Kregar’s property during the 2017/2018
                                                       20   off season for a fee. Thereafter, KC Kregar and WT AK Ventures entered into an agreement
                                                            whereby WT AK Ventures would store its camp property at KC Kregar’s property for the
                                                       21


                                                             COMPLAINT
                                                             WT AK VENTURES LLC ET AL. V. KC KREGAR                                   PAGE 2 OF 12
                                                                   Case 3:19-cv-00047-HRH Document 1 Filed 02/20/19 Page 2 of 12
                                                        1   2017/2018 off season for a fee. WT AK Ventures stored its property at KC Kregar’s property
                                                            during the 2017/2018 off season for a fee.
                                                        2
                                                                   12.   During the 2017 season, KC Kregar and Tyler Caskey also discussed WT AK
                                                        3   Ventures leasing the Property to operate the king salmon camp during 2018 and 2019 seasons.
                                                            KC Kregar was aware that WT AK Ventures had been leasing land for the king salmon camp
                                                        4
                                                            operation from Choggiung Ltd. KC Kregar was aware that WT AK Ventures would be giving
                                                        5   up its right to lease the land where it had been operating the camp for the past two seasons if
                                                            WT AK Ventures left and began leasing the Property for its king salmon camp from KC
                                                        6
                                                            Kregar. The right to lease the Property for at least two seasons was an essential and critical
                                                        7   term of the Agreement because WT AK Ventures would forfeit its right to renew the lease
                                                            with Choggiung Ltd. for future seasons. Thereafter, WT AK Ventures and KC Kregar entered
                                                        8
                                                            into the Agreement.
                                                        9          13.   WT AK Ventures leased the Property for the operation of the king salmon camp
                                                            during the 2018 season.
                                                       10
                                                                   14.   Based on the terms of the Agreement, including the option to lease the Property
                                                       11   in 2019, WT AK Ventures agreed to transport supplies from Dillingham to the Property in

                                                       12   order to build a dining hall with a fully functioning kitchen area where clients could gather
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                            for meals and entertaining. The Property did not have a dining hall or kitchen area that could
                                                       13
      LAW OFFICE OF TIM PETUMENOS




                                                            accommodate WT AK Ventures’ clients. In June 2018, WT AK Ventures built the dining

                                                       14   hall and kitchen area prior to clients arriving at the camp. WT AK Ventures paid for the
                                                            expense of transporting the supplies from Dillingham to the Property and paid for the labor to
                                                       15   build the dining hall and kitchen area. KC Kregar paid for the supplies.

                                                       16          15.   Despite the terms of the Agreement whereby KC Kregar agreed to lease the
                                                            Property to WT AK Ventures during a specific period of time (June 12 through July 14, 2018)
                                                       17
                                                            during the 2018 season, he failed to abide by the terms of the Agreement during the 2018

                                                       18   season because he refused to vacate the Property when clients arrived at the camp during the
                                                            time period that WT AK Ventures had leased the Property from him. Instead, KC Kregar was
                                                       19
                                                            physically present on the Property during the entire lease period when clients were present,
                                                       20   with a few limited exceptions when he was fishing or returned to Dillingham for a short period
                                                            time. This was a material breach of the Agreement.
                                                       21


                                                            COMPLAINT
                                                            WT AK VENTURES LLC ET AL. V. KC KREGAR                                   PAGE 3 OF 12
                                                                Case 3:19-cv-00047-HRH Document 1 Filed 02/20/19 Page 3 of 12
                                                        1          16.   KC Kregar’s conduct during the operation of the king salmon camp during the
                                                            2018 season when clients were present had a negative impact on the overall operation of the
                                                        2
                                                            camp during the 2018 season. KC Kregar was belligerent, threatening, disruptive and
                                                        3   disparaging to WT AK Ventures’ clients, guides and staff during the 2018 season. KC Kregar
                                                            also made repeated defamatory statements regarding Tyler Caskey during the 2018 season
                                                        4
                                                            that reflected negatively on Tyler Caskey and WT AK Ventures. KC Kregar also made
                                                        5   disparaging and derogatory statements about native Alaskans to WT AK Ventures’ clients.
                                                                   17.   The Agreement provided that WT AK Ventures would be allowed to store its
                                                        6
                                                            camp property on the Property during the 2018/2019 winter off season. WT AK Ventures
                                                        7   exercised its right to store its equipment on the Property and paid KC Kregar the agreed upon
                                                            fee. The terms of the storage were confirmed in emails between WT AK Ventures and KC
                                                        8
                                                            Kregar on July 20 and 21, 2018, wherein the parties agreed to a June 11, 2019 date of removal.
                                                        9   See Exhibit 2 (emails between WT AK Ventures and KC Kregar).
                                                                   18.   The Agreement also provided that WT AK Ventures will have the option to rent
                                                       10
                                                            the property during the 2019 season. Although WT AK Ventures’ 2018 clients expressed
                                                       11   concern about KC Kregar’s behavior during the 2018 season, many of the clients were very

                                                       12   enthusiastic about the location and amenities of the Property and returning for the 2019 season
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                            at this same location (if KC Kregar was not present on the Property) which was significantly
                                                       13
      LAW OFFICE OF TIM PETUMENOS




                                                            better with regard to location and amenities (including the new dining hall and kitchen area,

                                                       14   two out houses, a sauna/shower room, and running water) than the prior location that WT AK
                                                            Ventures leased from Choggiung Ltd. for the 2016 and 2017 seasons. A number of repeat
                                                       15   clients from 2016 and/or 2017 made it clear that they preferred the Property over the prior

                                                       16   location of the camp in the 2016 and 2017 seasons (if KC Kregar was not present on the
                                                            Property).
                                                       17
                                                                   19.   On January 26, 2019, WT AK Ventures exercised its option to rent the Property

                                                       18   during the 2019 season. WT AK Ventures proposed June 12, 2019 through July 14, 2019 as
                                                            the dates for the lease for the 2019 season, the same dates that WT AK Ventures leased the
                                                       19
                                                            Property in 2018. WT AK Ventures also proposed that it would lease the Property for $8,250
                                                       20   which would be a 10 percent increase from the 2018 lease price. WT AK Ventures also made
                                                            it clear that KC Kregar could not be present on the Property during the 2019 lease period
                                                       21


                                                            COMPLAINT
                                                            WT AK VENTURES LLC ET AL. V. KC KREGAR                                   PAGE 4 OF 12
                                                                Case 3:19-cv-00047-HRH Document 1 Filed 02/20/19 Page 4 of 12
                                                        1   when WT AK Ventures’ clients were present. WT AK Ventures requested that KC Kregar
                                                            confirm that the proposed terms were acceptable by February 1, 2019.
                                                        2
                                                                   20.   On January 26, 2019, KC Kregar responded via email stating:
                                                        3
                                                                         The Property Use Agreement between Bristol Bay Fishing Club (BBFC)
                                                        4          and WT AK for 2018, states in the final paragraph that “WT AK will have the
                                                                   option to rent the property during the 2019 season.” Bristol Bay Fishing Club
                                                        5
                                                                   is not of the opinion that this paragraph is sufficient to form a binding option
                                                        6          contract under Alaska law. Even if it were sufficient to form a binding option,
                                                                   the contract clearly reserves KC Kregar, of BBFC the right to set the price and
                                                        7
                                                                   date terms for the season.
                                                        8                Should BBFC choose to do business with WT AK in 2019, a new

                                                        9          contract between WT AK and BBFC will need to be created. In light of the
                                                                   damage done to my property, your partner’s inappropriate behavior and the
                                                       10          fact you told me directly on July 12, 2018, that WT AK would not be returning

                                                       11          to the property; the price increase will be substantially more than the 10% you
                                                                   have suggested and may limit the duration of the season considerably. Please
                                                       12
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501




                                                                   note, I will also be present on my property during the entire 2019 season.
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                       13                I will not be able to give you an answer by February 1, 2018 [sic], despite
      LAW OFFICE OF TIM PETUMENOS




                                                                   your instance, as I now need to seek out legal counsel before we can proceed.
                                                       14
                                                                   I will have an answer for you sometime before the season starts once I have
                                                       15          had the chance to talk more to an attorney.

                                                       16          21.   As part of WT AK Ventures ongoing efforts to attract clients for the 2019 season,
                                                            it has advertised in Fish Alaska Magazine and has participated in three outdoor shows, two in
                                                       17
                                                            Oregon and one Washington. WT AK Ventures anticipates participating in at least one more
                                                       18   show before the season begins. WT AK Ventures has spent more than $10,000 in advertising
                                                            and marketing for the 2019 season.
                                                       19
                                                                   22.   For the 2019 season, WT AK Ventures has offered its clients a five night four
                                                       20   and a half day fishing experience at a cost of $3,600 per person. The 2019 schedule includes
                                                            the following dates: June 16 – 21, June 21 – 26, June 26 – July 1, July 1 – July 6, and July 6
                                                       21
                                                            – 11. WT AK Ventures has already booked approximately 70 percent of its availability for

                                                            COMPLAINT
                                                            WT AK VENTURES LLC ET AL. V. KC KREGAR                                   PAGE 5 OF 12
                                                                Case 3:19-cv-00047-HRH Document 1 Filed 02/20/19 Page 5 of 12
                                                        1   the 2019 season generating sales of more than $100,000. WT AK Ventures continues to book
                                                            clients for the 2019 season and anticipates that its camp for the 2019 season will be at least
                                                        2
                                                            90 percent booked generating additional sales of more than $28,000.
                                                        3          23.   During the 2018 season, WT AK Ventures is informed and believes that KC
                                                            Kregar, made repeated false and defamatory statements to WT AK Ventures’ clients, guides
                                                        4
                                                            and staff and other persons that (1) Tyler Caskey had inappropriate sexual contact and/or
                                                        5   relations with KC Kregar’s minor daughter, and (2) Tyler Caskey is an incompetent,
                                                            unqualified, incapable and inexperienced guide, camp operator and onsite manager who posed
                                                        6
                                                            a danger to others and should not be running a fish camp.
                                                        7          24.   After the 2018 season, WT AK Ventures is informed and believes that KC
                                                            Kregar made repeated false and defamatory statements to WT AK Ventures’ clients, guides
                                                        8
                                                            and staff that (1) Tyler Caskey had inappropriate sexual contact and/or relations with KC
                                                        9   Kregar’s minor daughter, and (2) Tyler Caskey is an incompetent, unqualified, incapable and
                                                            inexperienced guide, camp operator and onsite manager who posed a danger to others and
                                                       10
                                                            should not be running a fish camp.
                                                       11          25.   During telephone conversations on January 25 and 26, 2019, between WT AK

                                                       12   Ventures and KC Kregar, he made repeated false and defamatory statements that (1) Tyler
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                            Caskey had inappropriate sexual contact and/or relations with KC Kregar’s minor daughter,
                                                       13
      LAW OFFICE OF TIM PETUMENOS




                                                            and (2) Tyler Caskey is an incompetent, unqualified, incapable and inexperienced guide, camp

                                                       14   operator and onsite manager who posed a danger to others and should not be running a fish
                                                            camp. KC Kregar also stated that he would tell all of his neighbors on the Nushagak River
                                                       15   and all of WT AK Ventures’ future customers about Tyler Caskey’s alleged sexual

                                                       16   misconduct and WT AK Ventures’ wrong and improper conduct in dealing with KC Kregar.
                                                                   26.   On January 26, 2019, KC Kregar threatened to terminate the Agreement and
                                                       17
                                                            require WT AK Ventures to remove the camp property currently being stored on the Property

                                                       18   within 30 days in direct violation and breach of the Agreement entered into on November 20,
                                                            2017, and subsequent communications on July 20 and 21, 2018 memorializing the details of
                                                       19
                                                            the storage agreement. WT AK Ventures estimates that the value of the camp property being
                                                       20   stored on the Property is more than $100,000 and the camp property is essential for the
                                                            operation of the camp. WT AK Ventures does not know the status of its camp property as of
                                                       21
                                                            the filing of this complaint.

                                                            COMPLAINT
                                                            WT AK VENTURES LLC ET AL. V. KC KREGAR                                  PAGE 6 OF 12
                                                                 Case 3:19-cv-00047-HRH Document 1 Filed 02/20/19 Page 6 of 12
                                                        1           27.   Since the 2018 season ended, WT AK Ventures has been actively looking to
                                                            purchase or lease alternative comparable property to operate its king salmon camp for the
                                                        2
                                                            2019 season. WT AK Ventures has been unsuccessful in finding alternate comparable
                                                        3   property for the 2019 season.
                                                                    28.   WT AK Ventures is informed and believes that its inability to purchase or lease
                                                        4
                                                            alternative comparable property is due in full or in part to defamatory statements made by KC
                                                        5   Kregar regarding WT AK Ventures and Tyler Caskey.
                                                                    29.   If WT AK Ventures is not permitted to lease the Property for the 2019 season
                                                        6
                                                            pursuant to the Agreement and it cannot find alternative comparable property in a similar
                                                        7   location and with similar amenities, then WT AK Ventures will suffer significant and
                                                            irreparable harm. WT AK Ventures will suffer damages in the form of lost sales in that it will
                                                        8
                                                            be required to notify all of its clients that the season has been canceled and refund all of their
                                                        9   money, as well as possibly reimbursing its clients for expenses already incurred, such as non-
                                                            refundable airline tickets. WT AK Ventures will also suffer significant harm to its business
                                                       10
                                                            reputation if it is required to cancel the season and notify its clients that their trips have been
                                                       11   cancelled.

                                                       12                                       FIRST CAUSE OF ACTION
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501




                                                                                                   (Breach of Contract)
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                       13           30.   Plaintiff WT AK Ventures hereby repeats, refers to and realleges all of the
      LAW OFFICE OF TIM PETUMENOS




                                                            allegations contained in paragraphs 1 through 29, inclusive, of this Complaint, and
                                                       14
                                                            incorporates the same by reference as though fully set forth herein.
                                                       15           31.   WT AK Ventures and KC Kregar entered into the Agreement.
                                                                    32.   KC Kregar failed to keep his promise pursuant to the Agreement during the 2018
                                                       16
                                                            season because he refused to vacate the Property during the time period that WT AK Ventures
                                                       17   had leased the Property from him.
                                                                    33.   WT AK Ventures suffered harm as a result of KC Kregar’s failure to keep his
                                                       18
                                                            promise pursuant to the Agreement during the 2018 season.
                                                       19   //
                                                            //
                                                       20
                                                            //
                                                       21   //


                                                             COMPLAINT
                                                             WT AK VENTURES LLC ET AL. V. KC KREGAR                                     PAGE 7 OF 12
                                                                 Case 3:19-cv-00047-HRH Document 1 Filed 02/20/19 Page 7 of 12
                                                        1                                      SECOND CAUSE OF ACTION
                                                                                                   (Breach of Contract)
                                                        2          34.      Plaintiff WT AK Ventures hereby repeats, refers to and realleges all of the
                                                            allegations contained in paragraphs 1 through 29, inclusive, of this Complaint, and
                                                        3
                                                            incorporates the same by reference as though fully set forth herein.
                                                        4          35.      WT AK Ventures and KC Kregar entered into the Agreement.

                                                        5          36.      KC Kregar failed to keep his promise because he has refused to lease the
                                                            Property to WT AK Ventures for the 2019 season pursuant to the Agreement by:
                                                        6                   a.     refusing to lease the Property to WT AK Ventures at a reasonable price

                                                        7   proposed by WT AK Ventures or to even provide any reasonable lease price;
                                                                            b.     refusing to lease the Property to WT AK Ventures on the same dates as
                                                        8
                                                            the Property was leased for the 2018 season or to even provide any reasonable lease dates

                                                        9   given that WT AK Ventures schedule was known to KC Kregar; and
                                                                            c.     refusing to agree to vacate the property during the 2019 season when WT
                                                       10
                                                            AK Ventures would be leasing the Property for its king salmon camp and clients would be
                                                       11   present.
                                                                   37.      WT AK Ventures has and will suffer harm as a result of KC Kregar’s failure to
                                                       12
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501




                                                            keep his promise pursuant to the Agreement to lease the Property for the 2019 season.
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                       13                                       THIRD CAUSE OF ACTION
      LAW OFFICE OF TIM PETUMENOS




                                                                                                     (Breach of Contract)
                                                       14
                                                                   38.      Plaintiff WT AK Ventures hereby repeats, refers to and realleges all of the
                                                       15   allegations contained in paragraphs 1 through 29, inclusive, of this Complaint, and
                                                            incorporates the same by reference as though fully set forth herein.
                                                       16
                                                                   39.      WT AK Ventures and KC Kregar entered into the Agreement.
                                                       17          40.      KC Kregar failed to keep his promise because he has stated his intention to
                                                            breach the agreement whereby WT AK Ventures was allowed to store its camp property at
                                                       18
                                                            the Property.
                                                       19          41.      WT AK Ventures will suffer harm as a result of KC Kregar’s failure to keep his
                                                            promise pursuant to the Agreement to store the camp property at the Property for the
                                                       20
                                                            2018/2019 off season.
                                                       21   //


                                                             COMPLAINT
                                                             WT AK VENTURES LLC ET AL. V. KC KREGAR                                  PAGE 8 OF 12
                                                                 Case 3:19-cv-00047-HRH Document 1 Filed 02/20/19 Page 8 of 12
                                                        1                                    FOURTH CAUSE OF ACTION
                                                                                             (Intentional Misrepresentation)
                                                        2          42.   Plaintiff WT AK Ventures hereby repeats, refers to and realleges all of the
                                                            allegations contained in paragraphs 1 through 29, inclusive, of this Complaint, and
                                                        3
                                                            incorporates the same by reference as though fully set forth herein.
                                                        4          43.   WT AK Ventures and KC Kregar entered into the Agreement.
                                                                   44.   KC Kregar made a false and misleading statement to WT AK Ventures by stating
                                                        5
                                                            that he would lease the Property to WT AK Ventures without stating that he would not vacate
                                                        6   the Property during this lease period but would be present when WT AK Ventures’ clients

                                                        7   were present.
                                                                   45.   KC Kregar knew that his statement that he would lease the Property to WT AK
                                                        8   Ventures was false or misleading when he made it because he knew that he would not vacate

                                                        9   the Property during the time period that WT AK Ventures had leased the Property and would
                                                            have clients at the camp.
                                                       10
                                                                   46.   KC Kregar intended or had reason to expect that WT AK Ventures would rely

                                                       11   on the Agreement that he would lease the property to WT AK Ventures.
                                                                   47.   WT AK Ventures justifiably relied on the false and misleading statement by KC
                                                       12
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501




                                                            Kregar.
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                       13          48.   WT AK Ventures has and will suffer harm as a result of KC Kregar’s false and
      LAW OFFICE OF TIM PETUMENOS




                                                            misleading statements.
                                                       14
                                                                   49.   WT AK Ventures reliance on the statement was a substantial factor in causing
                                                       15   WT AK Ventures’ loss.
                                                                                              FIFTH CAUSE OF ACTION
                                                       16                                     (Negligent Misrepresentation)
                                                                   50.   Plaintiff WT AK Ventures hereby repeats, refers to and realleges all of the
                                                       17
                                                            allegations contained in paragraphs 1 through 29, inclusive, of this Complaint, and
                                                       18   incorporates the same by reference as though fully set forth herein.
                                                                   51.   WT AK Ventures and KC Kregar entered into the Agreement.
                                                       19
                                                                   52.   KC Kregar made a statement to WT AK Ventures that he would lease the
                                                       20   Property to WT AK Ventures without stating that he would not vacate the Property during
                                                            this lease period but would be present when WT AK Ventures’ clients were present.
                                                       21


                                                            COMPLAINT
                                                            WT AK VENTURES LLC ET AL. V. KC KREGAR                                 PAGE 9 OF 12
                                                                Case 3:19-cv-00047-HRH Document 1 Filed 02/20/19 Page 9 of 12
                                                        1          53.     KC Kregar knew that his statement that he would lease the Property to WT AK
                                                            Ventures was false when he made it because he knew that he would not vacate the Property
                                                        2
                                                            during the time period that WT AK Ventures had leased the Property and would have clients
                                                        3   at the camp.
                                                                   54.     KC Kregar failed to use reasonable care when making the statement.
                                                        4
                                                                   55.     KC Kregar intended or had reason to expect that WT AK Ventures would rely
                                                        5   on the Agreement that he would lease the Property to WT AK Ventures.
                                                                   56.     WT AK Ventures justifiably relied on the statement by KC Kregar.
                                                        6
                                                                   57.     WT AK Ventures has and will suffer harm as a result of KC Kregar’s statements.
                                                        7          58.     WT AK Ventures reliance on the statement was a substantial factor in causing
                                                            WT AK Ventures’ loss.
                                                        8
                                                                                                  SIXTH CAUSE OF ACTION
                                                        9                       (Intentional Interference With Prospective Economic Advantage)
                                                                   59.     Plaintiff WT AK Ventures hereby repeats, refers to and realleges all of the
                                                       10
                                                            allegations contained in paragraphs 1 through 29, inclusive, of this Complaint, and
                                                       11   incorporates the same by reference as though fully set forth herein.
                                                                   60.     WT AK Ventures had a potential business relationship with property owners on
                                                       12
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501




                                                            the Nushagak River to purchase property to use for its king salmon camp for the 2019 season
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                       13   and future seasons.
      LAW OFFICE OF TIM PETUMENOS




                                                                   61.     KC Kregar knew about the business relationship.
                                                       14
                                                                   62.     KC Kregar intended to prevent and/or disrupt WT AK Ventures from purchasing
                                                       15   property on the Nushagak River.
                                                                   63.     KC Kregar’s interference caused damage to WT AK Ventures.
                                                       16
                                                                   64.     KC Kregar’s conduct was not privileged or justified.
                                                       17                                       SEVENTH CAUSE OF ACTION
                                                                                                      (Defamation)
                                                       18          65.     Plaintiffs hereby repeat, refer to and reallege all of the allegations contained in
                                                            paragraphs 1 through 29, inclusive, of this Complaint, and incorporate the same by reference
                                                       19
                                                            as though fully set forth herein.
                                                       20          66.     KC Kregar made the following statements:

                                                       21                  a.       Tyler Caskey had inappropriate sexual contact and/or relations with KC
                                                            Kregar’s minor daughter;

                                                            COMPLAINT
                                                            WT AK VENTURES LLC ET AL. V. KC KREGAR                                     PAGE 10 OF 12
                                                                Case 3:19-cv-00047-HRH Document 1 Filed 02/20/19 Page 10 of 12
                                                        1                 b.     Tyler Caskey is an incompetent, unqualified, incapable and
                                                            inexperienced guide, camp operator and onsite manager who poses a danger to others and
                                                        2
                                                            should not be running a fish camp;
                                                        3                 c.     WT AK Ventures’ head guide, camp operator and onsite manager had
                                                            inappropriate sexual contact and/or relations with KC Kregar’s minor daughter; and
                                                        4
                                                                          d.     WT AK Ventures has an incompetent, unqualified, incapable and
                                                        5   inexperienced head guide, camp operator and onsite manager who poses a danger to others
                                                            and should not be running a fish camp.
                                                        6
                                                                    67.   KC Kregar communicated these statements to persons other than Plaintiffs.
                                                        7           68.   These statements were reasonably understood by those persons to be about
                                                            Plaintiffs.
                                                        8
                                                                    69.   The statements were false.
                                                        9           70.   KC Kregar knew the statements were false or failed to use reasonable care to
                                                            determine whether the statement was true or false.
                                                       10
                                                                                               PRAYER FOR RELIEF
                                                       11           WHEREFORE, Plaintiffs respectfully request the Court to enter judgment against

                                                       12   Defendant as follows:
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                                    1.    That this Court enter a temporary restraining order and preliminary and
                                                       13
      LAW OFFICE OF TIM PETUMENOS




                                                            permanent injunction order requiring KC Kregar to lease the Property to WT AK Ventures

                                                       14   for the 2019 season at a reasonable rate and during the same period of time (June 12 through
                                                            July 14, 2019) and that WT AK Ventures will have exclusive use of the Property during this
                                                       15   lease period without KC Kregar being present; or

                                                       16           2.    That this Court enter a declaratory judgment that KC Kregar has materially
                                                            breached the terms of the Agreement, WT AK Ventures is relieved of any further obligations
                                                       17
                                                            under the Agreement and WT AK Ventures has suffered harm as a result of the breach;

                                                       18           3.    Compensatory damages;
                                                                    4.    Punitive damages; and
                                                       19
                                                                    5.    Attorney fees; and
                                                       20           6.    Costs; and
                                                                    7.    Such further relief as the Court deems appropriate and just.
                                                       21


                                                             COMPLAINT
                                                             WT AK VENTURES LLC ET AL. V. KC KREGAR                                  PAGE 11 OF 12
                                                                Case 3:19-cv-00047-HRH Document 1 Filed 02/20/19 Page 11 of 12
                                                        1                     DATED this 20th day of February 2019.

                                                        2                                            LAW OFFICE OF TIM PETUMENOS, LLC
                                                                                                     Attorneys for WT AK Ventures LLC
                                                        3
                                                                                                     By: /s/ Timothy J. Petumenos
                                                                                                        Timothy J. Petumenos, ABA No. 7611147
                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9

                                                       10

                                                       11

                                                       12
1227 West 9th Avenue, Suite 301, Anchorage, AK 99501
  Phone: (907) 276-2676 Email: timp@tpaklaw.com




                                                       13
      LAW OFFICE OF TIM PETUMENOS




                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21


                                                            COMPLAINT
                                                            WT AK VENTURES LLC ET AL. V. KC KREGAR                          PAGE 12 OF 12
                                                              Case 3:19-cv-00047-HRH Document 1 Filed 02/20/19 Page 12 of 12
